   Case 1:20-cr-00120-TSE Document 6 Filed 03/13/20 Page 1 of 3 PageID# 34



                             UNITED STATES DISTRICT COURT


                              EASTERN DISTRICT OF VIRGINIA
                                                                                        I 32020         ■
                                       Alexandria Division


UNITED STATES OF AMERICA
                                                   Case No. l:20mj



 APISIT LEWIS
                                                   Filed Under Seal



        GOVERNMENT'S MOTION TO SEAL COMPLAINT, ARREST WARRANT,
                   AND AFFIDAVIT PURSUANT TO LOCAL RULE 49(B)


       The United States, by and through undersigned counsel, pursuant to Local Rule 49(B) of

the Local Criminal Rules for the United States District Court for the Eastern District of Virginia,

asks for an Order to Seal the complaint,the arrest warrant, and the affidavit in support ofthe arrest

warrant until the arraignment of Apisit Lewis.

       L       REASONS FOR SEALING (Local Rule 49(B)(1))

       1.       The complaint, arrest warrant, and affidavit in support of the arrest warrant

application discloses significant detail into an ongoing investigation of a crime where the

defendant and potential codefendants are not in custody. Premature disclosure ofthe contents of

this complaint, arrest warrant, and this affidavit and related documents may have a significant and

negative impact on the continuing investigation and may severely jeopardize its effectiveness.

       2.      Premature disclosure of these details might jeopardize an ongoing criminal

investigation and cause the destruction ofevidence or hinder our ability to interview witnesses. It

might also threaten our ability to locate additional evidence of this import offirearm parts.
Case 1:20-cr-00120-TSE Document 6 Filed 03/13/20 Page 2 of 3 PageID# 35
Case 1:20-cr-00120-TSE Document 6 Filed 03/13/20 Page 3 of 3 PageID# 36
